DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims that the gas barrier film contains a polycarboxylic acid polymer. The applicant has amended the independent claim 1 to include that the gas barrier film includes a substrate film layer having an adhesive layer side surface and a gas barrier coating layer between the substrate film layer and the adhesive layer. The specification states that when the laminate film includes the modification of a replacing the vapor deposition metal oxide layer and a gas barrier coating layer to include single-layer gas barrier layer containing a polycarboxylic acid polymer [0099]. Thus, the gas barrier film has a substrate layer and a gas barrier layer [0099 and Fig. 3]. The applicant does not have support for a laminate film that includes both the gas barrier coating layer and a gas barrier layer that contains a polycarboxylic acid polymer. 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims that the gas barrier film contains a reactant of a metal oxide and a phosphorus compound. The applicant has amended the independent claim 1 to include that the gas barrier film includes a substrate film layer having an adhesive layer side surface and a gas barrier coating layer between the substrate film layer and the adhesive layer. The specification states that when the laminate film includes the modification of a replacing the vapor deposition metal oxide layer and a gas barrier coating layer to include single-layer gas barrier layer containing contains a reactant of a metal oxide and a phosphorus compound [0139]. Thus, the gas barrier film has a substrate layer and a gas barrier layer [0139 and Fig. 4]. The applicant does not have support for a laminate film that includes both the gas barrier coating layer and a gas barrier layer that contains a reactant of a metal oxide and a phosphorus compound.
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims that the gas barrier film contains a polycarboxylic acid polymer. The applicant has amended the independent claim 1 to include that the gas barrier film includes a substrate film layer having an adhesive layer side surface and a gas barrier coating layer between the substrate film layer and the adhesive layer. The specification states that when the laminate film includes the modification of a replacing the vapor deposition metal oxide layer and a gas barrier coating layer to include single-layer gas barrier layer containing a polycarboxylic acid polymer [0099]. Thus, the gas barrier film has a substrate layer and a gas barrier layer [0099 and Fig. 3]. The applicant does not have support for a laminate film that includes both the vapor deposition metal oxide layer and the gas barrier layer that contains a polycarboxylic acid polymer. 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims that the gas barrier coating layer is in direct contact with the adhesive layer side surface of the substrate film layer. The specification states that when the laminate film includes the modification of a single-layer gas barrier layer the vapor deposition metal oxide layer and a gas barrier coating are removed [0099]. Thus, the gas barrier film has a substrate layer and a gas barrier layer [0099 and Fig. 3]. The applicant does not have support for a laminate film that includes both the gas barrier coating layer that is in direct contact with the adhesive layer side surface of the substrate film layer. 
Claims 18-19 are rejected as dependents of dependent claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-11, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (US 2021/0253322, hereinafter “Shioda”) in view of Byung et al. (KR 2018036100A, hereinafter “Byung”).
In regard to claims 1 and 10, Shioda discloses a barrier film [abstract]. The barrier film includes a barrier coat layer, an inorganic oxide vapor deposition layer, and a substrate layer [abstract]. Thus, a gas barrier film that includes a substrate film and a gas barrier coating layer. The barrier film is part of a packaging material that comprises an intermediate layer and a heat seal layer [0080]. The substrate layer of the barrier film is the outermost layer [0080]. An adhesive layer can be between the barrier coat layer and the intermediate layer and/or between the intermediate layer and the heat seal layer [0080]. Thus, the gas barrier coating layer is between the substrate film layer and the adhesive layer. The heat seal layer is a thermoplastic resin [0083].
Shioda discloses that the adhesive can be any that is useful as a laminating adhesive agent [0088-0089]. However, Shioda is silent with regard to the adhesive layer comprising a maleic anhydride modified polypropylene having a graft ratio 0.1 wt% or more and 1 wt% or less. 
Byung discloses an adhesive resin composition that comprises maleic anhydride modified polypropylene with a graft ratio of 0.5 to 10 wt% (abstract). The adhesive resin composition is useful in bonding layers of multilayered films (abstract). 
Shioda and Byung both disclose multilayered films with an adhesive tie layers. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize maleic anhydride modified polypropylene with a graft ratio of 0.5 to 10 wt% as disclosed by Byung for the maleic anhydride modified polypropylene of Shioda motivated by the expectation of forming an adhesive tie layer that exhibits excellent adhesion performance between respective layers and appropriate flexibility in the case of co-extrusion or hot-press multilayer molding (Byung abstract). 
In regard to claim 2, Shioda discloses a vapor deposition metal oxide layer that is on the substrate layer [abstract and 0047]. The substrate layer may have a primer layer applied as a surface treatment for improvement of the formation of the inorganic oxide vapor deposition film on the substrate layer [0043-0044]. The barrier coat composition contains a hydrolyzed product of an alkoxysilane represented by the General Formula (I): Si(OR1)4 wherein R1 is, for example, a C1-C8 alkyl group or C3-C8 alkoxyalkyl group which may be branched [0057], a water soluble polymer, and a hydrolyzed product of a silane coupling agent represented by the General Formula (II): R2nSi(OR3)4-n [abstract] wherein R2 is an organic functional group, n is 2 or 3 [0065], and R3 is C1-C8 alkyl group or C3-C8 alkoxyalkyl group [0067]. Thus, the gas barrier film includes the substrate film layer on which a primer layer, a vapor deposition metal oxide layer, and a gas barrier coating layer are laminated in this order. 
	In regard to claim 4, Shioda discloses that the substrate can be treated with a plasma treatment to improve the adhesion of the inorganic oxide vapor deposition film [0043 and 0045]. The gas barrier coating layer is provided on the vapor deposition metal oxide layer [Fig. 1].
	In regard to claim 7, Shioda discloses that the laminate is used a packaging material [0077] which encompasses pouches.
	In regard to claim 8, Shioda discloses that the substrate is a single layer structure [0032].
	In regard to claim 9, Shioda discloses that the substrate layer is a polyamide film or a polyethylene terephthalate film [0032].
In regard to claim 11, Shioda discloses a vapor deposition metal oxide layer that is on the substrate layer [abstract and 0047]. The substrate layer may have a primer layer applied as a surface treatment for improvement of the formation of the inorganic oxide vapor deposition film on the substrate layer [0043-0044]. A gas barrier coating is applied to the vapor deposition layer [fig. 1]. Thus, the gas barrier film consists of the substrate film layer on which a primer layer, a vapor deposition metal oxide layer, and a gas barrier coating layer are laminated in this order. 
In regard to claim 13, Shioda discloses that the barrier coat composition contains a hydrolyzed product of an alkoxysilane represented by the General Formula (I): Si(OR1)4 wherein R1 is, for example, a C1-C8 alkyl group or C3-C8 alkoxyalkyl group which may be branched [0057], a water soluble polymer, and a hydrolyzed product of a silane coupling agent represented by the General Formula (II): R2nSi(OR3)4-n [abstract] wherein R2 is an organic functional group, n is 2 or 3 [0065], and R3 is C1-C8 alkyl group or C3-C8 alkoxyalkyl group [0067].
In regard to claim 15, Shioda discloses a vapor deposition metal oxide layer that is on the substrate layer [abstract and 0047]. The substrate layer can be treated with a plasma treatment to improve the adhesion of the inorganic oxide vapor deposition film [0043 and 0045]. A gas barrier coating is applied to the vapor deposition layer [fig. 1]. Thus, the gas barrier film consists of the substrate film layer on which a plasma treatment, a vapor deposition metal oxide layer, and a gas barrier coating layer are laminated in this order.
In regard to claim 20, Shioda discloses that the substrate film layer has a thickness of 12 µm [0091]. 

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al. (US 2021/0253322, hereinafter “Shioda”) in view of Byung et al. (KR 2018036100A, hereinafter “Byung”) in view of Wang et al. (US 6,048,579, hereinafter “Wang”).
In regard to claims 3 and 11, modified Shioda discloses a multilayer film that comprises a thermoplastic resin layer, a gas barrier film, and an adhesive layer formed of a maleic anhydride graft polypropylene wherein the gas barrier film comprises a primer layer as previously discussed.
Modified Shioda is silent with the primer layer containing a composite composed of an acrylic polyol, an isocyanate compound, and one or more materials selected from trifunctional organosilanes and hydrolysates thereof.
Wang discloses a primer that comprises a linear saturated polyester polyol, an isocyanate compound, and a trifunctional organosilane (col. 9 lines 49-66 and col. 10 lines 1-35). 
Modified Shioda and Wang both disclose a primer layer to help with adhesion between polymeric materials. Thus, it would be obvious to one of ordinary skill in the art at the time of the invention to utilize the primer layer of Wang as the primer layer in modified Shioda motivated by the expectation of forming a surface that provides quick initial adhesion and strong ultimate adhesion (Wang col. 2 lines 40-44).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782